Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice
  December 6, 2019
                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159987(38)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re H. M. McCLINTON, Minor.                                     SC: 159987                         Elizabeth T. Clement
                                                                    COA: 346848                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Oakland CC Family Div:
                                                                    2018-865066-NA

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 11,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 6, 2019
         a1203
                                                                               Clerk